733 N.W.2d 42 (2007)
CITY OF DETROIT, Plaintiff-Appellant,
v.
DETROIT PLAZA LIMITED PARTNERSHIP, Defendant-Appellee, and
Bank One Michigan, J & J Slavik, Inc., James D. Blain, Beztak II Limited Partnership, Griswold Holding Company, McCarthy Marine, Inc. Detroit Bulk Storage, Inc., and Mayfair Associates Limited Partnership, Defendants.
Docket No. 133081. COA No. 258479.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the December 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.